                       Case 1:20-cv-08281-JGK Document 2 Filed 10/05/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                              Southern District
                                             __________ DistrictofofNew York
                                                                     __________


          Securities and Exchange Commission                   )
                             Plaintiff                         )
                                v.                             )      Case No. 20 Civ. 8281
      John David McAfee & Jimmy Gale Watson, Jr.               )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         United States Securities and Exchange Commission                                                              .


Date:          10/05/2020
                                                                                         Attorney’s signature


                                                                                    Jorge G. Tenreiro, JT 1359
                                                                                     Printed name and bar number
                                                                            U.S. Securities and Exchange Commission
                                                                                   200 Vesey Street, Suite 400
                                                                                     New York, N.Y. 10281

                                                                                               Address

                                                                                         tenreiroj@sec.gov
                                                                                            E-mail address

                                                                                           212 336 9145
                                                                                          Telephone number



                                                                                             FAX number
